        Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


SANDRA SONI,                           §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §
                                       §
CROWDSTRIKE HOLDINGS, INC.,            §
                                       §     Civil Action No. 1:19-cv-00969-LY
             Defendant.                §
                                       §


     DEFENDANT CROWDSTRIKE HOLDINGS, INC.’S REPLY IN SUPPORT OF
          MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
           Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 2 of 11




I.     Introduction

       Plaintiff incorrectly argues that this motion may be granted only if she can “prove no set

of facts” in support of her claim. Opp. ¶¶ 11 and 15 (quoting Conley v. Gibson, 355 U.S. 41, 45–

46 (1957)). The Supreme Court “retire[d]” this lax standard more than ten years ago because it

would allow “a wholly conclusory statement of claim” to survive a motion to dismiss. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 561 (2007). Today, the law requires dismissal under Rule

12(b)(6) of a complaint, like Plaintiff’s, that fails to plead facts demonstrating a plausible

entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); Twombly, 550 U.S. at 570.

Under this standard, Plaintiff’s complaint should be dismissed with prejudice because the

uncontested facts show the Complaint does not, and cannot, state a claim for the simple reason that

neither Plaintiff nor Mr. Soni exercised the stock options at issue within the contractually required

and legally defined 90-day window after Mr. Soni’s employment with CrowdStrike ended.

II.    The Agreements are Not Ambiguous and Mr. Soni’s Options Expired 90 Days After
       Termination of His Employment

       Given the uncontested fact that neither Mr. Soni nor Plaintiff exercised Mr. Soni’s options

within 90 days after his employment with CrowdStrike ended, Plaintiff argues that a 12-month

expiration window applies because the definition of “termination” in the Stock Option Agreements

is supposedly ambiguous. Opp. ¶¶ 17–20. But the stock option agreements are clear: an

individual’s employment is “terminated” when that individual is no longer employed by

CrowdStrike, whatever the reason. The Stock Option Agreements provide former employees two

possible windows for exercising their options:

       •     12 months when termination of employment is due to death or disability, or

       •     90 days when termination of employment is for any other reason.




                                                 -1-
           Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 3 of 11




Anderson Decl., Ex. A–D at 2. Indeed, by definition, these two windows cover all possible ways

an individual’s employment may terminate—”This Option shall be exercisable for ninety (90) days

after Participant’s Termination with the Employer, unless such Termination is due to

Participant’s death or Disability, in which case this Option shall be exercisable for twelve (12)

months.”    Id. (emphasis added).     Mr. Soni’s Separation Agreement is also clear that his

employment was terminated and specifically references an “employment termination date” of

November 6, 2018. Anderson Decl., Ex. F § 1 (emphasis added).

       The Stock Option Agreements, including the termination periods, were carefully drafted to

comply with the federal regulations governing employee incentive stock option plans. See 26

C.F.R. § 1.421-1(h)(2) (person exercising option must be an employee or “a former employee

within the 3-month period following termination of the employment relationship”). Because the

applicable terms are clear and unambiguous, the Court may construe the Stock Option Agreements

as a matter of law on a motion to dismiss. See OSI Sys. v. Instrumentarium Corp., 892 A.2d 1086,

1090 (Del. Ch. 2006) (a dismissal on the pleadings “is a proper framework for enforcing

unambiguous contracts.”) (citation omitted). The clear and unambiguous language of the Stock

Option Agreements shows that Plaintiff’s complaint must be dismissed. Plaintiff does not allege

that Mr. Soni’s employment terminated due to death or disability (nor can she), so the 12-month

period is inapplicable, and the 90-day period applies. See ECF # 1, Ex. 7. Plaintiff does not and

cannot allege that the stock options were timely exercised under the 90-day catch-all window. See

Anderson Decl., Ex. F § 1 (Mr. Soni’s employment with CrowdStrike terminated on November 6,

2018); ECF # 1, Ex. 7 ¶¶ 7–8 (Plaintiff admits that she tried to exercise options more than 90 days

after Mr. Soni’s employment terminated).




                                               -2-
          Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 4 of 11




       Plaintiff twists this clear contractual language and manufactures an ambiguity in the

definition of “termination” where none exists. Opp. ¶¶ 17–20. Plaintiff proposes an unreasonably

narrow definition from a free online law dictionary limiting “termination” to the “last step of

employment where a worker is let go,” i.e., firing. Opp. ¶¶ 18–19. 1 But Plaintiff makes no attempt

to reconcile her proposed, overly narrow definition of “termination” with the plain language of the

Stock Option Agreements. Nor can she. First, “termination” in the Agreements refers to the

termination of employment and not the termination of the employee. Rather, the plain and ordinary

meaning of termination—”ends”—is the only definition that makes sense in this context and

conforms to federal requirements for incentive stock options. See 26 C.F.R. § 1.421-1(h)(2)

(optionee must be an employee or “a former employee within the 3-month period following

termination of the employment relationship”) (emphasis added).         Second, Plaintiff’s overly

restrictive interpretation of termination conflicts with the plain language of the Stock Option

Agreements, which broadly state that the 90-day exercise window applies in every case of

“termination with the Employer unless such Termination is due to Participant’s death or

Disability” as described above. See Anderson Decl., Ex. A–D at 2. Plaintiff’s interpretation

therefore cannot be correct.

       The error of Plaintiff’s argument is underscored by language in the Stock Option

Agreements contemplating termination “due to Participant’s death or Disability.” See, Anderson

Decl., Exs. A–D at 2. Adopting Plaintiff’s narrow interpretation of “termination” would lead to

the unreasonable conclusion that the 12-month window to exercise options would apply only when




1
  The published Black’s Law Dictionary definition of “terminate” is broader: “1. To put an end
to; to bring to an end. 2. To end; to conclude.” Black’s Law Dictionary at 1511 (2004).
“Termination of employment” is defined as “[t]he complete severance of an employer-employee
relationship.” Id. Plaintiff ignores these far more common definitions.


                                               -3-
         Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 5 of 11




CrowdStrike “fires” someone due to death. This makes no sense. See Axis Reinsurance Co. v.

HLTH Corp., 993 A.2d 1057, 1063 (Del. 2010) (contracts must be read in a manner “that is

reasonable and that harmonizes the affected contract provisions.”). Because the agreements are

unambiguous and Plaintiff’s proposed interpretation is unreasonable, the Court should dismiss the

complaint. See DeGregorio v. Marriott Int’l, Inc., No. N18C-02-008 RRC, 2018 WL 3096627, at

*13 (Del. Super. Ct. June 20, 2018) (granting motion to dismiss, holding that ambiguity requires

agreement to be reasonably susceptible to multiple interpretations and courts “will not torture

contractual terms to impart ambiguity where ordinary meaning leaves no room for uncertainty”).

       Plaintiff also argues that the “Expiration Date” provided on the first page of each Stock

Option Agreement conflicts with the 90-day exercise window from the date of termination. Opp.

¶ 22. But the “Expiration Date” in each agreement is the latest possible expiration date for

employees; that date is modified for individuals whose employment is terminated:

       This Option shall be exercisable for ninety (90) days after Participant’s Termination
       with the Employer, unless such Termination is due to Participant’s death or
       Disability, in which case this Option shall be exercisable for twelve (12) months
       after Participant’s Termination with the Employer. Notwithstanding the
       foregoing sentence, in no event may this Option be exercised after the
       Expiration Date as provided above . . . .

See, e.g., Anderson Decl., Ex. A at 1–2 (emphasis added). There is no conflict because the 90-day

window and the Expiration Date operate independently—the stock options are not exercisable after

either date has passed. Here, the Expiration Date is not applicable because the stock options had

already expired 90 days after Mr. Soni’s employment terminated.

       Nor do the “Grant of Option” and “Right to Exercise” provisions of the individual stock

option agreements somehow create ambiguity (Opp. ¶ 22), because those provisions (a) do not

specify the applicable termination period and (b) state that the options may be exercised only




                                               -4-
          Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 6 of 11




subject to the other terms of the agreements, which includes the term that set the 90-day deadline.

See, e.g., Anderson Decl., Ex. A §§ 1 and 2(a).

       Plaintiff’s next contention—that the termination provisions in the individual Stock Option

Agreements and the Incentive Plan contradict one another (Opp. ¶ 23)—is wrong. First, there can

be no conflict because the termination period is set by the Stock Option Agreements, not the

Incentive Plan. Anderson Decl., Ex. E § 5(g) (the Incentive Plan exercise periods apply “[e]xcept

as may otherwise be provided in an Option Agreement”). Here, the Stock Option Agreements

provide the exercise periods, as explained above, and thus control. Second, there is no conflict

between the termination provision of the Incentive Plan and the Stock Option Agreements because

both provide a 90-day exercise window when an employee is terminated for any reason other than

for cause or due to death or disability. See id., Exs. A–D at 2, Ex. E § 5(g). The only difference

between the termination provisions of the Stock Option Agreements and the Incentive Plan is that

the Incentive Plan provides that options immediately expire when an employee is terminated for

cause. See id. § 5(g)(iii). But, here, Plaintiff and Defendant both agree that Mr. Soni was not

terminated for cause, so this difference is irrelevant. See Opp. ¶ 19 (“[I]t is an undisputed fact that

Stephen was not fired.”).

       Finally, Plaintiff’s purported claim under section 21(e) of the Incentive Plan, which

provides for payment to a Participant’s estate where the Participant has died (Opp. ¶ 24) is

inapplicable here. Section 21(e) only applies to “any payment due” to the estate and there was no

payment due here after the options expired. Anderson Decl., Ex. E § 21(e). Contrary to Plaintiff’s

argument (Opp. ¶ 24), there is no requirement in the Incentive Plan that CrowdStrike consider,

deny, or invoke section 21(e), much less a requirement that CrowdStrike provide documentation.

See Anderson Decl., Ex. E § 21(e).




                                                 -5-
           Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 7 of 11




       There is no ambiguity here and Plaintiff’s claims can be dismissed under the plain language

of the relevant agreements.

III.   Plaintiff’s Assertion that Timely Exercising Was Impossible Is Wrong and Cannot
       Justify Rewriting the Agreements

       Plaintiff’s argument that it was “legally impossible” for anyone to exercise the options

within the 90-day window is incorrect. See Opp. ¶ 16. Mr. Soni knew of—but did not exercise—

the specific options at issue. Mr. Soni possessed options that started vesting as early as January

25, 2016. See Anderson Decl., Ex. A at 1. When Mr. Soni’s employment with CrowdStrike

terminated on November 6, 2018, he confirmed in writing that he understood his options would

stop vesting, that any remaining vested but unexercised options would expire after 90 days, and

that CrowdStrike had no obligation to remind him. See id., Ex. F §§ 1 and 3. Mr. Soni could have,

but did not, exercise his remaining options before passing away. Although CrowdStrike is

sympathetic to Mr. Soni’s tragic death, neither CrowdStrike nor this Court may rewrite the 90-day

expiration provision, even if its application in this situation may seem unfair or unjust. Opp. ¶ 16;

see 26 C.F.R. § 1.422-1(a)(1)(i)(B), (a)(3) (mandating that incentive stock options expire 90 days

after termination of employment or 1 year if employment ceased because of permanent and total

disability). CrowdStrike had no legal duty or authority to allow Plaintiff to exercise expired

options.

IV.    The Cases Cited by Plaintiff Do Not Support a Claim Based on Expired Options

       The cases cited by Plaintiff supposedly allowing a breach of contract claim pertaining to

expired stock options do not apply. See Opp. ¶ 27. Those cases all address valuation of stock

options to calculate damages for a wrongfully terminated employee who was prevented from

exercising the stock options by the employer. Scully v. US WATS, Inc., 238 F.3d 497, 507–15 (3d

Cir. 2001) (affirming calculation of damages for wrongfully terminated employee that included



                                                -6-
          Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 8 of 11




value of stock options); Ballard v. El Dorado Tire Co., 512 F.2d 901, 906–08 (5th Cir. 1975)

(reversing judgment that denied wrongfully terminated employee the value of stock options as

damages); Moran v. DaVita Inc., 441 F. App’x 942, 947–48 (3d Cir. 2011) (remanding

discrimination and retaliation case to value stock options as damages). These cases do not apply

because Plaintiff does not allege that Mr. Soni was wrongfully terminated, much less that a

wrongful termination frustrated an attempt to exercise the options.

       Instead, Preece v. Physicians Surgical Care, Inv., No. H-06-0715, 2006 WL 1470268 (S.D.

Tex. May. 26, 2006) is directly on point, and Plaintiff’s attempted distinctions (Opp. ¶ 28) miss

the mark. First, nothing has changed in the thirteen years since Preece was decided, and Plaintiff

cites no decision overturning or even criticizing Preece. Second, as shown above, the agreements

here are unambiguous, just like those in Preece, and warrant dismissal of Plaintiff’s complaint,

just as in Preece. Third, federal law establishes the standards for Rule 12(b)(6) dismissal, and

even if Preece applied Texas law to interpreting the contract, Plaintiff cites no law showing a

different result under Delaware law. Preece makes clear that dismissal is warranted here because

a complaint alleging that a plaintiff attempted to exercise expired stock options does not show a

plausible entitlement to relief.

V.     The Court Can Consider the Separation Agreement

       Plaintiff argues, incorrectly, that the Court should not consider the Separation Agreement

because “[t]he premise for which the agreement is offered is disputed.” Opp. ¶ 29. Plaintiff herself

relies on the Separation Agreement. Id. ¶ 19 (“There was a separation agreement entered by the

parties and there was no firing of Stephen.”). A court may consider documents attached to a

motion to dismiss that are central to the claim and referenced by the complaint. See Schaffer v.

U.S. Bank Tr., N.A., No. 1:17-cv-297-RP, 2017 WL 6029646, at *6 (W.D. Tex. Dec. 5, 2017). The




                                               -7-
          Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 9 of 11




Court may, and should, construe the unambiguous Separation Agreement, as a matter of law on a

motion to dismiss. See OSI Sys., 892 A.2d at 1090.

       Plaintiff also argues that the Separation Agreement is hearsay. Opp. ¶ 30. This argument

is incorrect. “Signed instruments such as wills, contracts, and promissory notes are writings that

have independent legal significance, and are nonhearsay.” Kepner-Tregoe, Inc. v. Leadership

Software, Inc., 12 F.3d 527, 540 (5th Cir. 1994) (citation omitted); see also Mason v. Regions

Bank, No. 1:16-CV-1299-RP, 2017 WL 10742443, at *2 (W.D. Tex. July 18, 2017).

       Moreover, Plaintiff’s claims fail even without considering the Separation Agreement.

Plaintiff admits that Mr. Soni’s employment terminated by separation. Opp. ¶ 19. Plaintiff never

alleges that she attempted to exercise the options within 90 days of Mr. Soni’s separation date.

See ECF # 1, Ex. 7. Plaintiff admits that she tried to exercise the stock options after she was

appointed as administrator of Mr. Soni’s estate on April 19, 2019—long after the 90-day window

expired. Id. ¶¶ 7–8. Plaintiff’s own allegations show that her attempt to exercise the options was

untimely, even without considering the Separation Agreement.

VI.    Plaintiff’s Complaint Should Be Dismissed with Prejudice

       Plaintiff’s contract claim is futile, and no amendment can cure its deficiency. Plaintiff’s

Opposition makes no attempt to defend her remaining claims for quantum meruit, promissory

estoppel, declaratory judgment, or attorneys’ fees. Accordingly, dismissal of Plaintiff’s entire

complaint should be with prejudice. See Rio Grande Royalty Co. v. Energy Transfer Partners,

L.P., 620 F.3d 465, 468 (5th Cir. 2010) (citing Briggs v. Mississippi, 331 F.3d 499, 508 (5th Cir.

2003)) (Courts may dismiss with prejudice where amendment would be futile).




                                              -8-
        Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 10 of 11




Dated: October 31, 2019                    Respectfully submitted,

                                           /s/ Ryan Tyz
                                           Christopher L. Elliott
                                           GRAVES DOUGHERTY HEARON & MOODY
                                           401 Congress Avenue, Suite 2700
                                           Austin, TX 78701
                                           Tel.: (512) 480-5720

                                           Ryan Tyz (pro hac vice)
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           Telephone: 415.849.3578

                                           Attorneys for CrowdStrike Holdings, Inc.




                                     -9-
        Case 1:19-cv-00969-LY Document 15 Filed 10/31/19 Page 11 of 11




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of this document has been

served on October 31, 2019 on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.



                                              /s/ Ryan Tyz
                                              Ryan Tyz
